Title: To George Washington from William Livingston, 5 January 1781
From: Livingston, William
To: Washington, George


                        
                            Dear Sr
                            Trenton 5 Jany 1781
                        
                        I have the Honour to transmit to your Excellency 13 Copies of our Act for completing & keeping up the
                            Quota of Troops belonging to this State in the service of the United States, & am with the highest Esteem and
                            Respect your Excellency’s most humble Servant
                        
                            Wil: Livingston

                        
                    